Title: James Madison to Peter Augustus Jay, 14 August 1833
From: Madison, James
To: Jay, Peter Augustus


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Augst 14. 1833
                            
                        
                        Your letter of the 8th. inst. enclosing one from Major H Lee, has been duly received. On recurring to the
                            original letter of Decr. 28. 1794, from Mr. Jefferson to me, it appears that both of you have been misled on the occasion
                            of it, by an unlucky misprint of Jay, for Joy (G. Joy in London) the writer of the letter to me, referred to by Mr. Jefferson. This
                            letter has no reference to your father, or to any subject connected with him or with Majr. Lee. With great respect
                        
                            
                                J. M
                            
                        
                    I must ask the favor of you to let the inclosed letter pass under cover of your answer to Majr. Lee